Title: Memorandum Books, 1807
From: Jefferson, Thomas
To: 


          1807.
          
            
              Jan.
               1. 
              
              Charity 1.D.
            
            
              
               5. 
              
              Paid the barber 5.D.
            
            
              
              Lemaire’s accts. Nov. 30. to Jan. 3.
            
          
          
          
            
               
               
              provns.
              servts.
              stores
              cont.
              Total
               
              meat
              buttr.
              eggs
              veget.
               
            
            
              Dec.
               6
              75.25 
              1.50
              cydr.
              17.
              7. 
              100.
              75
               
              307.
              23 
              23 
              7.26 
               37.625 
               ÷ 
              61
               = 
              .616
            
            
              
              13
              85.55 
              1.50
               
              .70
              87.
              75
               
              273.
              46 
              21 
              4.03 
               42.775
              ÷
              52
              =
              .82
            
            
              
              20
              107.93 
               .87
              
              52.20
              1.11
              162.
              11
               
              276 
              36 
              25 
              5.55 
               55.43
              ÷
              61
              =
              .91
            
            
              
              27.
              98.07 
               .50
               
              2.69
              101.
              26
               
              221 
              46 
              35 
              4.31 
               49.03
              ÷
              63
              =
              .78
            
            
              Jan.
               3.
              110.95 
              5.36
               
               
              116.
              31
               
              315 
              42 
              40 
              1.18 
               58.45
              ÷
              62
              =
              .94
            
            
               
               
              477.75 
              9.73
               
              69.20
              11.50
              568.
              18
               
              1392 
              193 
              144 
              22.33 
              243.31
              ÷
              299
              =
              .81
            
            
              Dec.
               8.
               balance then due
              1357.
              41
              
              
              
              
              
              
              
              
              
              
            
            
              Jan.
               4.
               Servts. wages to this day
              148.
               
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              2073.
              59
              
              
              
              
              
              
              
              
              
              
            
            
              
               5.
               by ord. on bk. US.
              400.
               
              
              
              
              
              
              
              
              
              
              
            
            
              
              
               balance remaing. due
              1673.
              59
              
              
              
              
              
              
              
              
              
              
            
          
          
            
              
              Recd. from bk. US. 125.D. inclosed to John Homes Freeman 100.D.
            
            
              
                Drew on do.  in favor of Th:J. for 500.D. inclosed it to Wm. Short.    in favor of Jones & Howell 281.25 which inclosed to them.   
            
            
              
               6. 
              
              Drew on do. in favr. I. A. Coles 150.D.
            
            
              
              Subscribed to church (Episcopal) near Navy yard 50.D.
            
            
              
              Newsboy .25.
            
            
              
               7. 
              
              Gave Jos. Daugherty ord. on bk. US. 80.D. to wit 20. for Music band 6 for constables & the balance on acct. to wit 54.D.
            
            
              
               10. 
              
              Recd. from bank US. 360.D.
            
            
              
               11. 
              
              Inclosed to Burgess Griffin 15.D. to pay stone mason 13.33.
            
            
              
              Inclosed to Edmund Bacon 245.D. to wit
            
            
              
                 for James  Walker 100.    Chisolm 50     Dinsmore 20   for himself on acct.75 245.  
            
            
              
              Borrowed from J. Barnes 231.40. a check on bk. US.
            
            
              
               12. 
              
              Delivd. the check to Mr. Coles to pay Lee’s bill of Excha. ante Dec. 15.
            
            
            
              
               14. 
              
              Gave in charity 4.D.
            
            
              
               16. 
              
              Charity 1.D.
            
            
              
               Recd. from the bk. US. by ord. on bk. at Balt.67.30  to which I added cash 50.     and inclosed to Thos. Moore Balt. by ord. J. Speer  117.30   
            
            
              
              Note this is to discharge the assumpsit to Speer of Dec. 9 and 50.D. part of an ord. of 150. from J. Perry on me in his favr.
            
            
              
              On a calculation of the sums total to which Lemaire’s monthly accts. have amounted from Jan. 4. 06. to Jan. 3. 07
            
            
              
                the average on the 12. months is401. + 148 = 549 but  while Congress is here, they are   526. + 148 = 674    while I am here, at other times 334 + 148 = 482    while I am not here 291 + 148 = 439   
            
            
              
              to which sum add servts. wages 148.
            
            
              
               17. 
              
              Charity 1.D.
            
            
              
              Pd. P. Stelle subscrptn. to dancing assembly 16.D.
            
            
              
              Pd. replenishing ice house 17.125.
            
            
              
               27. 
              
              Recd. from Isaac Briggs 10.D. to be remitted for him to Benj. Johnson Phila. 
            
            
              
               22. 
              
              Gave in charity 2.D.
            
            
              
               29. 
              
              Gave in charity 1.D.
            
            
              Feb.
               2. 
              
              Charity 1.D.
            
            
              
               3. 
              
              Pd. for a seal, chain & key for my brother 1.50.
            
            
              
               4. 
              
              Charity 4.D. 5. Charity 1.D.
            
            
              
               5. 
              
              Lemaire’s accts. Jan. 4.—31.
            
          
          
            
               
               
              provns.
              servts.
              grocers.
              cont.
              Total
               
              meat
              buttr.
              eggs
              veget.
               
            
            
              Jan.
              10.
              120.82 
              .50 
               
              1.12
              122.
              44
              
              207
              43 
              28
              26.45 
               71.82
               ÷ 
              71
               = 
              1.11 
            
            
              
              17.
              88.14 
              1.75 
               
              2.13
              92.
              02
              
              252
              40 
              11
              1.55 
               44.07
              ÷
              58
              =
               .76
            
            
              
              24.
              61.82 
              3.88 
              20.60
               .87
              87.
              17
              
              284
              46 
              16
              .25 
               30.91
              ÷
              58
              =
               .51
            
            
              
              31.
              86.63 
              4.75 
              17.80
               
              109.
              18
              
              242
              42 
              18
              1.64 
               43.315
              ÷
              58
              =
               .746
            
            
               
               
              357.41 
              10.88 
              38.40
              4.12
              410.
              81
              
              985
              171 
              73
              29.89 
              190.11
              ÷
              245
              =
               .78
            
            
              Jan.
              5.
              balance then due
              1673.
              59
              
              
              
              
              
              
              
              
              
              
            
            
              Feb.
              5.
              servts. wages
              148.
               
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              2232.
              40
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              By ord. on bk. US.
              500.
               
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              Balance remaing. due
              1732.
              40
              
              
              
              
              
              
              
              
              
              
            
          
          
            
            
              
              Gave Joseph Daugherty ord. on bk. US. 60.D.
            
            
              
               7. 
              
              Recd. from bank US. an ord. on do. at Philada. for 500.D. which I inclosed to Wm. Short.
            
            
              
              Recd. from do. an ord. on do. for 220.15 in favr. Jones & Howel, of which 206.90 is due to them, and 13.25 is to be paid to Benjamin Johnson bookseller Phila. ante Jan. 27 which I inclosed to Jones & Howell.
            
            
              
              Recd. from do. an ord. for 69.50 on bank at Norfolk in favr. Oliveira Fernandez & co. to pay for a cask of Lisbon Malmesey, which I inclosed to Oliveira &c.
            
            
              
               8. 
              
              Drew check on bank US. in favr. Geo. Andrews 40.80 for 30. metops.
            
            
              
              Drew do. in favr. John Cox 100. on acct. for merchandise.
            
            
              
               9. 
              
              Recd. from bank US. 500.D.
            
            
              
              Inclosed to John Holmes Freeman 140.D. in full of all accts.
            
            
              
                Inclosed to Edmund Bacon for  James Walker 100.    John Perry 150.    Hugh Chisolm  50.    on acct. 50      350.   
            
            
              
              Paid Conner the barber 5.D.
            
            
              
               14. 
              
              Charity 2.D.—do. 2.D.—Charity 4.D.
            
            
              
               15. 
              
              Drew on bk. US. for 30.D. in favr. Timothy Pickering for Thos. Burnham for a Corn-sheller. 
            
            
              
               17. 
              
              Charity 2.D.
            
            
              
               22. 
              
              Charity 4.D.
            
            
              
               23. 
              
              Assumed for J. Perry to pay D. Carr £100. with int. from Jan. 1 1806. by monthly instalments of 100.D. each, beginning the first week in May.
            
            
              
               24. 
              
              Pd. for a book 2.D.
            
            
              
               27. 
              
              Charity 2.D. do. 4.D.
            
            
              Mar.
               1. 
              
              Drew on bank US. for 100.D. in favr. Genl. Hamilton of Pensylvania for a college in Washington county in that state. 
            
            
            
              
               3. 
              
              Charity 4.D.
            
            
              
               4. 
              
              Recd. from bank US. 590.D. which I remitted to bank Fredsbg. for Mrs. & Miss Dangerfield for hire of negroes ante Jul. 26.
            
            
              
               5. 
              
              Pd. Mr. Macon for Gale’s newspaper to Apr. 1807. 12.D.
            
            
              Mar.
               6. 
              
              Lemaire’s accts. from Feb. 1.—28.
            
          
          
            
               
               
              provns.
              servts.
              grocrs.
              cont.
              Total
               
              meat
              butter
              eggs
              veget.
               
            
            
              Feb.
               7.
               83.26
              1. 
               
              2.46
              86.
              72
              
              287
              46 
              22
              1.48
               41.63
               ÷ 
              70
               = 
              .594
            
            
              
              14.
              109.98
               .75
              7.
               
              117.
              73
              
              343
              53 
              31
               
               60.98
              ÷
              73
              =
              .83
            
            
              
              21.
               88.73
               .50
               
               
              89.
              23
              
              330
              48 
              22
              2.62
               44.365
              ÷
              86
              =
              .515
            
            
              
              28.
              108.
              3. 
               
              4.36
              115.
              36
              
              207
              49 
              24
              2. 
               59.
              ÷
              63
              =
              .93
            
            
               
               
              389.97
              5.25
              7.
              6.82
              409.
              04
              
              1167
              196 
              99
              6.10
              205.975
              ÷
              292
              =
              .72
            
            
              Feb.
               5.
              Balance remaining due
              1732.
              40
              
              
              
              
              
              
              
              
              
              
            
            
              Mar.
               4.
              Servants wages
              148.
               
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              2289.
              44
              
              
              
              
              
              
              
              
              
              
            
            
              
               6.
              By ord. on bank US.
              500.
               
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              balance now due
              1789.
              44
              
              
              
              
              
              
              
              
              
              
            
          
          
            
              
               7. 
              
              Drew on bk. US. in favr. of Gabriel Christie for 60.94 to wit
            
            
              
                 for duties & charges on wines &c. from Marseilles 46.94    for W. & R. Hall sadlers Baltimore for a pr. stirrups   14.    60.94   
            
            
              
              Recd. from bank US. cash 50.D.
            
            
              
              Drew on bk. US. in favor of the Treasurer for 500.D. in exchange for his draught on the Collector of Petersburg for that sum and I remit the draught to G. Jefferson to pay to Robert Kinnan agent for Warre representative of Farrel & Jones £108–15 Virga. currcy. with int. at 5.p.c. from May 7. 1800. in full of my share of Mr. Wayles’s debt to Farrell & Jones. Kinnan is to deliver up my last bond still in his hands. 
            
            
              
               8. 
              
              Inclosed the treasurer’s draught as above to G. Jefferson to make paiment to Kinnan, and inclosed to Kinnan and order on Gibson & Jefferson for the same.
            
            
              
               9. 
              
              Paid the barber 5.50.
            
            
              
               10. 
              
              A book 2.25 charity 4.
            
            
              
               12. 
              
              Gave Davy & Isaac for their expences home 10.D. 
            
            
            
              
               13. 
              
              Drew on bk. US. for 50.D. in favr. Lemaire in exchange for small silver money for Monto.
            
            
              
               14. 
              
              Pd. Riley & co. N. Y. for a book (Azuni) 8.D.
            
            
              
               16. 
              
              Recd. from bank US. 80.D. and inclosed to D. Higginbotham for corn purchased by E. Bacon.
            
            
              
              Gave Jos. Daugherty ord. on bank US. for 50.D.
            
            
              
               18. 
              
              Charity 2.D. do. 1.D.
            
            
              
               24. 
              
              Drew on bk. US. in favr. Jos. Daugherty for 100.D.
            
            
              
               28. 
              
              Drew on do. in favr. John Woodside for 200.b. coal, Washington measure @ .40 = 80.D. This being 250.b. common measure with 1150.b. of the 1300.b. ante Nov. 20. make 1400.b. used since that date, amount to 10¾ bush. a day.
            
            
              
              Gave John Minchin ord. on do. for 15.D. for boots.
            
            
              
               29. 
              
              Paid Capt. Mer. Lewis 2.05 for Mr. Peale for ink glasses. 
            
            
              Apr.
               3. 
              
              Gave Shorter for Valise pad .75.
            
            
              
               4. 
              
              Gave ord. on bk. US. in favr. TMRandolph for 200.D. 
            
            
              
               5. 
              
              Pd. extra washing 15.D.
            
            
              
               6. 
              
              Lemaire’s accts. Mar. 1.—Apr. 4. 07.
            
          
          
            
               
               
              provns.
              servts.
              wood
              cont.
              total
               
              meat
              butter
              eggs
              veget.
               
            
            
              Mar.
               7.
              51.76 
              6.90 
               
              8.85
              67.
              51
               
              152
              35 
               8
              5.41 
              25.88
               ÷ 
              25
               = 
              1.03
            
            
              
              14.
              55.38 
              
               
              1.12
              56.
              50
               
              190
              36 
              18
              7.32 
              27.69
              ÷
              30
              =
               .92
            
            
              
              21.
              47.89 
              
               
              .25
              48.
              14
               
              153
              29 
              17
              2.20 
              23.94
              ÷
              41
              =
               .58
            
            
              
              28.
              102.14 
              3.77 
              18.77
              .75
              125.
              43
               
              151
              51 
              19
              6.27 
              56.64
              ÷
              29
              =
              1.95
            
            
              Apr.
               4
              50.84 
              4.25 
               
              3.38
              58.
              48
               
              179
              31 
              10
              2.92 
              25.42
              ÷
              33
              =
               .77
            
            
               
               
              308.01 
              14.92 
              18.77
              14.35
              356.
              06
               
              825
              182 
              72
              24.12 
              159.57
              ÷
              158
              =
              1.05
            
            
              Mar.
               6.
              balance then due
              1789.
              44
              
              
              
              
              
              
              
              
              
              
            
            
              Apr.
               4.
              servants wages
              148.
               
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              2293.
              50
              
              
              
              
              
              
              
              
              
              
            
            
              
               6.
              by ord. on bank
              500.
               
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              balance
              1793.
              50
              
              
              
              
              
              
              
              
              
              
            
          
          
            
              
              Recieved from bank US. an ord. on do. Philada. for 500.D. which I inclosed to Wm. Short.
            
            
              
              Recieved from bank US. 375.D. cash.
            
            
            
              
                Drew on bk. US. in favr.  Henry Ingles  for himself 54.835     for church ante Jan. 6.   50        104.835 James Melvill, taylor88.125Thos. Carpenter, taylor48.25Isaac A. Coles150.Dr. Elzey50.  
            
            
              
               7. 
              
              Paid Conner the barber 5.D.
            
            
              
              Geo. T. ferrge. &c. 1.75 Ravensworth .25.
            
            
              
               8. 
              
              Songster’s supper, lodgg. brkfast. vales 8.25.
            
            
              
               9. 
              
              Fauqr. C. H. Norris. supper, to dinner & vales 15.
            
            
              
               10. 
              
              Jefferson. Kuhn’s. suppr. & lodging 4.5.
            
            
              
              Culpep. C. H. Shackleford’s. breakft. 3.
            
            
              
               11. 
              
              Orange C. H. Verdier. dinner lodging 7.20.
            
            
              
              Gordon’s. brkfast., vales, & old acct. 4.17 = 44.12.
            
            
              
              For Hhd. exp. 20.D.
            
            
              
               12. 
              
              Do. 10.D. Ben. sewers .50.
            
            
              
               13. 
              
              Paid John Perry 100.D.
            
            
              
               14. 
              
              Paid Hugh Chisolm 50.D.
            
            
              
              Pd. Bacon for turkies 6.D.
            
            
              
               15. 
              
              Pd. Mr. Nelson 20.D. pd. James Dinsmore 20.D.
            
            
              
              Gave Jerry for expences to Poplar forest 1.D.
            
            
              
               16. 
              
              G. Jefferson has sold my crop of tobo. 20. hhds. to John Tompkins @ 7.D. paiable 1000.D. on the 15th. inst. the residue at 60. days. I have directed him to pay the 1000.D. to Littleton W. Tazewell in part of Mr. Wayles debt to Cary & co.
            
            
              
               20. 
              
              Gave Isaac .50 for bringing cyder & trees from Colo. Coles’ yesterday.
            
            
              
               22. 
              
              Pd. my brother balance above cost of his watch &c. 1.50.
            
            
              
               23. 
              
              Pd. do. for Jesse Moore for ferriages 2.D.
            
            
              
              The weight of my Bedford tobo. this year is as follows.
            
            
              
                 No.  335.  164.  1766.  341.  156.  1494.  346.  156.  1652.  352.  160.  1818.     336 157. 1573 342. 159. 1802. 347 160. 1621. 353. 156. 1600.    338. 156. 1619. 343. 150. 1600. 348 156 1600. 354. 150. 1586. 29,370.    339 156. 1599 344. 155. 1650. 350. 156 1500. 337. 158. 1422.} 3,038    340. 156. 1652. 345. 150. 1648. 351. 158 1590 349. 158. 1616   
            
            
              
              The 18. hhds. 29,370. ℔ are sold = 2055.90 D. but the overseer’s parts are included in this.
            
            
              Apr.
               23. 
              
              Recd. and accepted Stephen Cathalan’s bill for 421.21 D. paiable at 30. days sight to James Davidson. This is for the last invoice of Hermitage, fruits, oil &c. 
            
            
            
              
               25. 
              
              Recd. of J. H. Craven 30.D.
            
            
              
               26. 
              
              Pd. James Walker 100.D.
            
            
              
              Mrs. R. hhd. exp. 10.D.
            
            
              
                Allowd. in J. H. Craven’s acct. as follows  £  s    on the ord. of  John Perry, to be charged to J. P.    74–10    James Walker do. 26–0   a paiment to Wm. Madox. do. 6–0   
            
            
              
              and drew an order on him in favr. Brown, Rives & co. for 57–15–3 (ante Sep. 28.) and £2–12 int. which fully discharges my acct. 60–7–3.
            
            
              
              Accepted John Perry’s ord. in favr. John Carr for 100.D. to be pd. immedly. on my return to Washington.
            
            
              
               27. 
              
              Settled with James Walker and I owe him a balance of 804.78 D. to be pd. by monthly instalments, but I am to pay to Mr. Higginbotham £19–15 = 65.83 D. for him in addition to the first instalment.
            
            
              
               30. 
              
              Settled with John Perry, and the balance of 1217.22 due by our settlemt. of Oct. 1. is now overpd. 112.32 to be carried to my credit in next account.
            
            
              May
               2. 
              
              Inclosed to J. Barnes a check on the bk. US. for 150.D. to be remitted to me at Monticello.
            
            
              
               3. 
              
              Drew ord. on J. H. Craven in favr. D. Higginbotham for £100.
            
            
              
              Settled with J. H. Craven & pd. him 3/2½ balance due him. 
            
            
              
               7. 
              
              Settled with Wm. Mattox, & balance due him of £16–13–8 = 55.61.
            
            
              
              Gave him ord. on D. Higginbotham for 10.D. in part.
            
            
              
               8. 
              
              Pd.  Pitman for mending clocks 5.D.
            
            
              
               10. 
              
              Small exp. 5.D.
            
            
              
              Pd.  Uligate an ord. of Gab. Lilly favr. Richd. Price waggong. 40/.
            
            
              
               11. 
              
              Recd. the 150.D. from bank US. ante May 2.
            
            
              
              Pd. Edmd. Bacon 50.D. a part to repay  Anderson money he had borrowed of him to pay Wallace for a beef, the rest on acct.
            
            
              
              Bought of Randolph Lewis a woman Mary, 27. y. old, and her two sons William 6. y. old last March and    4. y. old last February, they are the wife & children of Moses, for £150. for which sum I gave my bond to Walter Key payable this day 12. month with int. from the date, Lewis being indebted to Key. 
            
            
              
              Pd. Houshold expences 20.D.
            
            
              
               12. 
              
              Edmund Bacon gives me in the following list of debts
            
            
              
                 Thos. Burras for 18. hogs£6–4–0John Peyton 3. days hauling ice   £3.  and 40. bush. lime @ 1/  2 5–0–0 Jacob Cooper tanng. leather in 1804. & 1805. 8–12–9   John Brown 898. ℔ hay @ 6/ 2–14–0   John Gillam 348. ℔ fodder @ 7/6 1– 4–9   Richard Anderson. 1. shoat 0–18–0   John Rogers 578. ℔ beef @ 6d 14–9–0   James Carr for 16. barr. corn @ 5.D. 24–0–0   John Gillam. 24. bar. do. @ do. 36–0–0   John Stevens 8. bar. do. @ do. 12–0–0   D. 370.40 =  £111–2–6   
            
            
              
              Sent to Mrs. Lewis 30.D. for bacon, vegetables &c.
            
            
              
              Gave John Freeman 5.D. Shorter 5.D.
            
            
              
               13. 
              
              Pd. Nelson 5.D. left at Monticello in small silver 17.43.
            
            
              
              Pd.  Martin for timber 10.D.
            
            
              
              Gordon’s pd. dinner &c. 3.D.
            
            
              
               14. 
              
              Orange C. H. Verdier tea, lodgg. &c. 5.71.
            
            
              
              Culpeper C. H. Shackelford. breakft. &c. 1.58.
            
            
              
               15. 
              
              Fauquier C. H. Norris. dinnr. lodgg. brkft. &c. 7.375 a smith .25.
            
            
              
              Figgins’s. oats .50.
            
            
              
              Songster’s dinner 1.5.
            
            
              
               16. 
              
              R. Fitzhugh’s vales .50.
            
            
              
              Geo. T. ferrge. &c. 1.25 = 21.665. cash in hand 33.375.
            
            
              
               18. 
              
              Recd. from bk. US. 185.D.
            
            
              
              Inclosed to Edmd. Bacon 120.D. for Carr & Stevens ante May 12.
            
            
              
              Inclosed to D. Higginbotham for James Walker 65.D. ante Apr. 27 and desired him to charge me the 83 cents not inclosed.
            
            
            
              
               21. 
              
              Pd. John Freeman for Wm. Stewart 12.
            
            
              
              Recd. from bk. US. 500.D. and remitted same to W. Short.
            
            
              
              Gave Lemaire ord. on bk. US. for 500.D.
            
            
              
              Gave James Davidson ord. on bk. US. for 421.21 to discharge Cathalan’s excha. on me for wines & fruits.
            
            
              
              Note that May 6. & by checks of that date committed to Jos. Daugherty there was paid as follows to
            
            
              
                  Henry Foxall. castings  150.20   Mclaughlin’s representatives. portage 17.62   John Coxe. store acct. balance 88.205   Washington acady. for Jan. 1. & Apr. 1.  40.     296.025   
            
            
              
              Lemaire’s accts. from Apr. 5. to May 15. = 547 = 5.57 weeks
            
            
              
                 provisions 181.35  meat 672. ℔   servts. 9.50 butter  85.   charcoal 18.50 eggs  74. doz.   wood 14. veget.  13.87   contingencies 12.46 235.8110. servts. 5.57 weeks is 181.35/55.7 = 3.25 pr. week and 672/55.7 ℔ is 12 ℔ meat pr. weekMay. 4.servts. wages148.balce. of Apr. 6. 1793.502177.31May18.by ord. bk. US.500. balance remaing. due1677.31  
            
            
              
               23. 
              
              Drew ord. on bk. US. in favr. Maine for trees 35.25 cancelled.
            
            
              
              Gave in charity 1.D.
            
            
              May
               25. 
              
              Accepted 3. bills of exchange drawn on me by Philip Mazzei in favor of Wm. Pennock of Norfolk for 500.D. each, paiable at 60. 90. & 120. days, the acceptances dated June 7. This is in discharge of the balance due from me to him.
            
            
              
               26. 
              
              Gave in charity 1.D.
            
            
              
              Pd. Lyle for a pr. shoes 3.50 & for 2. pr. strings .50.
            
            
              
               29. 
              
              Gave Martin for his expences 5.D. charity 1.D.
            
            
              June
               1. 
              
              Charity 2.D.
            
            
              
               3. 
              
              Joseph Daugherty’s accts. from Dec. 9. to this day inclusive
            
            
              
                 balance still due on acct. of Dec. 8. .24   forage 252.45   harness & sadlery 24.305   smith 4.   portage 12.87   miscellans. 41.92 – error somewhere .09  41.83   balance now due 335.695   
            
            
              
               6. 
              
              Recieved from George Jefferson 350.D. on account of my tobo. ante Apr. 16.
            
            
              
              Lemaire’s accts. May 16. to May 30.
            
          
          
            
               
               
              provns.
              servts.
              cont.
              total
               
              meat
              butter
              eggs
              veget.
              
            
            
              May
              23
              46.28 
               
              3.13
              49.
              41
              
              139
              29
              20
              8.17 
               23.14 
               ÷ 
              11
               = 
              2.10
            
            
              
              30.
              61.91 
              1.50
              1.12
              64.
              53
              
              173
              25
              13
              9.72 
               19.91
              ÷
              15
              =
              1.33
            
            
               
               
              108.19 
              1.50
              4.25
              113.
              94
              
              312
              54
              33
              17.89 
               43.05
              ÷
              26
              =
              1.65
            
          
          
            
              
                  balance remaining due ante May 18.     1677.31     acct. May 16. to May 30. as above 113.94   June  4.  Servants wages to this day 148.       1939.25    6. By ord. this day on bank US. 500.      balance remaining due 1439.25  
            
            
              
                Drew on bk. US.  in favr. Joseph Daugherty for 100.D.   Do. in favr. of J. Barnes for 200.D.  
            
            
              
               8. 
              
              Recd. from the bank US. 190.D.
            
            
              
              Inclosed to Edmund Bacon 480.D. to be paid as follows to
            
            
              
                 John Carr on acct. of John Perry 100.D.   James Walker 100.   Wm. Maddox 45.60   Dabney Carr on acct. of W. Maddox  28.67   J. Kelly on acct. of Hugh Chisolm 75.87   J. Gillam for corn 120.   *TMRandolph for Wm. Duane 7.   on account 2.86    480.00   
            
            
              
               * Note I had recd. these 7.D. some days before to be transmitted to Mr. Randolph & had not entered the reciept.
            
            
              
              Inclosed to Hugh Chisolm 30.D.
            
            
              
               9. 
              
              Charity 1.D.
            
            
              
               10. 
              
              Recd. from bk. US. an ord. on do. in Philada. for 200.D. in favr. Isaac Briggs on acct. of his expences in surveying the road to N. Orleans. Inclosd. to him. This is to be repaid if Congress allow him for it. 
            
            
            
              June
               11. 
              
              Inclosed to Roches freres 15.D. for books.
            
            
              
              Pd. Henry Herford for Charles Holt 2.D. for the Bee to Feb. 3. 07.
            
            
              
               12. 
              
              Recieved from the bk. US. a draught on that at Philada. for 750.D. which I endorsed & inclosed to William Short.
            
            
              
              Charity 2.D.
            
            
              
               14. 
              
              Ferriage to & from Eno’s 1.D.
            
            
              
               15. 
              
              Pd. Owen Lyons for a pair of boots 12.D.
            
            
              
               16. 
              
              Pd. Conner the barber 5.25.
            
            
              
               22. 
              
              Charity 1.D.
            
            
              
               23. 
              
              Drew on bk. US. for 27.60 favr. John Poor 30. bush. corn.
            
            
              
               24. 
              
              Charity 2.D.
            
            
              
              Recd. from bank US. 25.D.
            
            
              July
               2. 
              
              Charity 2.D.
            
            
              
               3. 
              
              Recd. of George Jefferson 251.09 D.
            
            
              
              Lemaire’s accts. from May 31. to June 27.
            
          
          
            
               
               
              provns.
              servts.
              coal
              cont.
              total
               
              meat
              butter
              eggs
              veget.
              
            
            
              June
               6.
              51.49 
               
               
              4.83
              56.
              32
              
              196.
               24.
              19
              9.26 
              9.49
               ÷ 
              25
               = 
              .38
            
            
              
              13.
              51.81 
              26.36
              11.
              .80
              89.
              97
              
              197.
               25½
              13
              10.42 
              13.31
              ÷
              45
              =
              .30
            
            
              
              20.
              78.20 
               
               
              2.90
              81.
              10
              
              198.
               28.
              14
              9.63 
              39.70
              ÷
              45
              =
              .88
            
            
              
              27.
              49.95 
               
               
              2.36
              52.
              31
              
              177
               22
              11
              6.49 
              7.95
              ÷
              14
              =
              .57
            
            
               
               
              231.45 
              26.36
              11
              10.89
              279.
              70
              
              768
               99½
              57
              35.80 
              70.45
              ÷
              129
              =
              .54
            
            
              July
               4.
              Servts. wages to this day
              148.
              
               – 16. deducted for Joseph.
            
            
              
              
              Balance of June 5.
              1439.
              25
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              1866.
              95
              
              
              
              
              
              
              
              
              
              
            
            
              July
               6.
              By ord. on bk. US.
              500.
               
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              1366.
              95
               – 16. = 1350.95
            
          
          
            
              
              Recd. from bk. US. an ord. on do. Philadelphia for 797.11 which I remitted to Geo. Taylor broker in Philada. for Wm. Short, being in full of my debt to him.
            
            
            
              
              Drew ord. on bank US. for 150.D. in favr. Is. A. Coles salary.
            
            
              
              Recd. from bk. US. 215.D.
            
            
              
              Inclosed to Burgess Griffin 100.D. for lime & stonework.
            
            
              
              Inclosed to J. H. Freeman 25.D. the half of the hire of Moses. There are .87 cents still due.
            
            
              
              Inclosed to Edmund Bacon 90.D. to pay 87.13 to Henry Williams for Wm. Stewart.
            
            
              
              Inclosed to Benjamin Brown of Alexa. the ord. of the bank of Virga. at Richmond on that at Alexa. recd. from G. Jefferson ante July 3. for 251.09 out of which he is to retain 241.75 for millstones & to remit me 9.34 the balance.
            
            
              
               8. 
              
              Recd. back from Benj. Brown 10.D. instead of the 9.34 preceding.
            
            
              
              Recd. from bank US. an ord. on do. at Philada. for 200.D. in favr. of Isaac Briggs, which I inclosed to him to be repaid as mentd. ante June 10.
            
            
              
              Drew on bank US. for 25.D. in favr. Rob. Brent for wounded seamen of the Chesapeake. 
            
            
              
               9. 
              
              Pd. Edg. Patterson for prints 1.D.—Riggs a Leghorn hat 2.75.
            
            
              
              Gave in charity 1.D.
            
            
              
               10. 
              
              Gave  Pitman ord. on bk. US. for 30.50 mending clock.
            
            
              
               14. 
              
              Pd. Shorter for 20. bushels oats 15.D.
            
            
              
              Josep Daugherty’s accts. forage 22.07. smith 3. carrge. maker 20 constables 4. Doctrs. Ott & Patterson 13.24½ = 62.31½ for which gave him ord. on bk. US.
            
            
              July
               16. 
              
              Charity 1.D.
            
            
              
               18. 
              
              Pd. Conner the barber 5.D.
            
            
              
              Recd. from bk. US. 25.D.
            
            
              
               21. 
              
              Pd. I. A. Coles sundry trinkets for Mrs. Randolph 10.125.
            
            
              
              Charity 1.D. pd. for 2. copies Madison’s map of Virga. 14.D. ante Jun. 22. 1805.
            
            
            
              
               22. 
              
              Gave Richd. Gaines ord. on bk. US. 22.25 for shoes for my daur.
            
            
              
               26. 
              
              Charity 1.D. 27. Do. 1.D.
            
            
              
               30. 
              
              Gave Thos. Main ord. on bk. US. for 59.25 for trees &c. 
            
            
              
               31. 
              
              Drew orders on the bk. US. of the following dates.
            
            
              
                Aug. 1. in favor of Th:J. 75. 6. John Barnes  for  Th:J. 320      for Wm. Pennock ante May 25.    500.      Jones & Howell 281      himself 200. 1301.    Lemaire    400.   Joseph Dougherty for  Washn. acad. (July 1.) 20.    Weightman & Duane  64.375  84.375balance due the bank222.932083.305  
            
            
              
              Lemaire’s accounts June 28. 07. to July 25.
            
          
          
            
               
               
              provns.
              servts.
              forage
              cont.
              total
               
              meat
              butter
              eggs
              veget.
              
            
            
              July
               4.
              61.27 
              
              
              1.49 
              62.
              76
              
              190
               31½
              47
              8.08 
              22.77
               ÷ 
              21
               = 
              1.08
            
            
              
              11.
              67.41 
              2.25
              .25
              
              69.
              91
              
              137
               26½
              15
              7.45 
              28.91
              ÷
              25
              =
              1.11 
            
            
              
              18.
              58.47 
              1.50
              
              .62 
              60.
              59
              
              206
               21½
              17
              7.12 
              19.97
              ÷
              32
              =
               .62
            
            
              
              25.
              58.77 
              
              
              3.50 
              62.
              27
              
              148
               29½
              16
              4.56 
              20.27
              ÷
              17
              =
              1.19
            
            
               
               
              245.92 
              3.75
              .25
              5.61 
              255.
              53
              
              681
              109
              95
              27.21 
              91.92
              ÷
              95
              =
               .95
            
            
              Aug.
              4.
              Servts. wages to this day
              132.
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              balance of July 6.
              1350.
              95
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              1738.
              48
              
              
              
              
              
              
              
              
              
              
            
            
              Aug.
              6.
              by ord. bk. US. ante
              400.
               
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              balance remaing. due
              1338.
              48
              
              
              
              
              
              
              
              
              
              
            
          
          
            
              July
               31. 
              
              Gave in charity 1.D. pd. for oats 2.67.
            
            
              Aug.
               1. 
              
              Pd. the barber 3.D. recd. from Lemaire small silver 50.D.
            
            
              
              Accepted Cathalan’s bill for 31.33 at 15. days sight in favr. Davidson. 
            
            
              
              Pd. extra washing 15.
            
            
              
              Geo. T. ferrge. 1.D.
            
            
              
               2. 
              
              Songster’s lodging &c. 3.92.
            
            
              
              Brown’s breakft. &c. 1.58. Elk run church dinner &c. 1.75.
            
            
              
               3. 
              
              Strode’s vales .50 Herring’s 2.25 Orange C. H. breakft. &c. 2.375.
            
            
            
              
               4. 
              
              Gordon’s dinner lodging &c. 4.83 = 18.205 pd. do. for a hat 2.D.
            
            
              
               5. 
              
              Small exp. 20.D.
            
            
              
               7. 
              
              Do. 8.D.
            
            
              
               8. 
              
              Recd. from J. Barnes the 320.D. ante Aug. 6.
            
            
              
               10. 
              
              Pd. James Dinsmore 20.D.
            
            
              
              Pd.  Nelson 40.D. charity 2.50.
            
            
              
              Pd. James Walker 100.D.
            
            
              
              Pd. Wm. Mattox 20.D.
            
            
              
               11. 
              
              Charity .50.
            
            
              
               12. 
              
              Inclosed to J. Barnes 30.D. to pay Cathalan’s bill ante Aug. 1.
            
            
              
              Inclosed to R. Jefferson 20.D. to pay for grass seeds.
            
            
              
              Inclosed to Colo. Jonathan Williams 10.D. my arrears to the Military Philosoph. society for 1806. and 1807.
            
            
              Aug.
               15. 
              
              Pd. Wm. Maddox on acct. 20.D.
            
            
              
               16. 
              
              Small exp. 8.D. 23. Do. 8.D.
            
            
              
               28. 
              
              Charity 2.5.
            
            
              
              29.
              
               Drew orders on the bank of the US. at Washington  dated Sep. 5. in favr. of  Lemaire for  400.     J. Barnes 1590      1990.   
            
            
              
              Mr. Barnes is to pay the 1590.D. as follows.
            
            
              
                 to  Jones & Howell. iron 49.97    Caldcleugh & Thomas. lanthern ornaments  24.43    Gabriel Christie. duties  100.39    Mayer & Brantz. books  3.12    Pennock for Mazzei 500.    G. Jefferson for Jas. Oldham. doors &c. 100.    Melvin. taylor 119.18    remit to me 690.    on acct. 2.91     1590.   
            
            
            
              
               30. 
              
              Small expences 8.D.
            
            
              Sep.
               5. 
              
              Recieved of J. Barnes the 690.D. ante Aug. 29.
            
            
              
               6. 
              
              Pd. houshold exp. 8.D.
            
            
              
              Inclosed to Joseph Daugherty on account 50.D.
            
            
              
               7. 
              
              Pd. John Perry on the order of James Walker 30.D. and on his own account 20.D. more.
            
            
              
              Accepted his ord. in favr. of John Kelly for 100.D. paiable in the month of November & 100.D. in the month of December.
            
            
              
               8. 
              
              Pd. D. Carr 366.83 for J. Perry in full of my assumpsit ante Feb. 23.
            
            
              
              Pd. Sam. Carr for Peter Minor 100.D. in part for 3. mules. There remain 50.D. due to him for which he desires nails.
            
            
              
               10. 
              
              Pd. John Nelson 10.D.
            
            
              
               11. 
              
              Enniscorthy. vales .5 left with Colo. Coles for James Walker 70.D.
            
            
              
              Warren. servts. breakft. & horses, & ferriage 1.08.
            
            
              
              J. Fludd’s feeding horses .50.
            
            
              
               12. 
              
              Henry Flud’s lodging &c. 1.88.
            
            
              
              Hunter’s breakfast &c. 1.42.
            
            
              
               15. 
              
              Poplar Forest. See settlement with B. Griffin of this date.
            
            
              
                Gave  Jerry for his expences home 1.D.    Phill do. .25.   
            
            
              
              Pd. Chisolm on acct. 10.D.
            
            
              
              Vales 1.D.
            
            
              
              Hunter’s dinner &c. 1.25.
            
            
              
               16. 
              
              H. Fludd’s lodging &c. 1.875.
            
            
              
              J. Fludd’s breakfast &c. .75.
            
            
              
                Warren  ferriage .50.    vales .75.   
            
            
              
              17.
              
            
            
              
              My taxes in St. Anne’s this year are
            
            
              
                 1914. as. land 9.24    333½ as. do. .80    44. slaves}21.78    13. horses & mules & chair    43. levies 20.21 clerk of Albem..51Goochld.1.75Amherst2.44Chancery1. 08Taliaferro..5058.31clerk Charlottesville D. Ct.2.2860.59  
            
            
              Sep.
               20. 
              
              Small exp. 8.D.
            
            
              
               21. 
              
              Gave ord. on D. Higginbotham in favor of Henry Williams collector of St. Anne’s for the 60.59 D. before mentioned which I am to replace to him from Washington.
            
            
              
              My dues in Fredericksville are paiable to  Norris.
            
            
              
                 1873.  as. land 10.69   160.  do. do. by Craven Peyton .96 11.65I am to pay him also on J. Perry’s order12.24& for 2. barrels of flour10. gave him order on David Higginbotham 33.89 to be replaced as before.  
            
            
              
               24. 
              
              Charity 2.D.
            
            
              
              On examination of my dealings with D. Higginbotham Sep. 1. 06—Aug. 31. they are as follows
            
            
              
                  £     for  Negro clothes  172–1–11    groceries 9–11–11    ironmongery 10–6–4    iron & steel 29–5–4    salt 9–4–0    miscellanies 7–9–7    gratuities 28–6–1    portage 9–10–5    mill 5–0–2    workmen 3–1–2    paiments 38–6–8     322–3–7     2–17–4  deducted for some error     319–6–3  amt. of year’s dealings.   
            
            
              
              The balance I owed that company Aug. 31. 1807. was £1920–6–7 for which I give my note to Higginbotham & co. Against this is to be credited a paiment of about 70.D. from McDowell & 525.D. from Clarke leaving the real balance about 1732.£.
            
            
            
              
              25.
              
                Assumed to pay for Wm. Mattox to  J. H. Craven 7.08     Isaac Shoemaker  30.53   now paid him cash 5.D. on settlement with him the balance now due him is138.49.  
            
            
              
              
            
            
              
               
            
            
              
              Gave John Freeman 5.D. John Shorter 5.D
            
            
              
               27. 
              
              Small exp. 10.D.
            
            
              
               28. 
              
              Charity 2.D.
            
            
              
               29. 
              
              Pd. for Small debts 20.D.
            
            
              
               30. 
              
              Pd. Ben for sewers .25 gave Patsy small change 2.94.
            
            
              Oct.
               1. 
              
              Montpelier. vales .50.
            
            
              
              Stevensbg. Zimmerman’s dinner 1.92.
            
            
              
               2. 
              
              Strode’s vales 1. Herring’s servts. & horses 3.5 lost out of pocket 25.D.
            
            
              
              Elk run. breakft. &c. 1.125 Brown’s oats .5.
            
            
              
               3. 
              
              Songster’s lodgg. &c. 3.5 Geo. T. ferry .75 = 11.795. 
            
            
              
              Cash in hand 2.75.
            
            
              
               5. 
              
              Recieved from the bank US. ord. on that at Norfolk for 500.D. in favr. Wm. Pennock & remitted it to him, which pays the last of the 3. bills ante May 25.
            
            
              
              Recieved from bank US. 115.D.
            
            
              
              (I now remitted D. Higginbotham 95.D. to pay the orders in favr. Williams & Norris ante Sep. 21. which I omitted to enter at the time.
            
            
              Oct.
               7. 
              
              Lemaire’s accts. July 26. to Oct. 3. = 10. weeks @ 2.94 D. pr. week each
            
            
              
                 provisions 235.38  meat767. ℔     servts. 23. butter 109½   coal 41.12 eggs  57 doz.   wood 96.44 vegetables   35.63   furniture 16.75  future establishment of Servts. washing7.63 Lemaire30.contingencies2.25 Julien25.cash (Aug. 1.)50.  Joseph16.472.57 Robert14.servts. wages Aug. Sep.192. Mrs. Daugherty 9.balance of Aug. 6.1338.48 Shorter10.2003.05 Sandy (scullion)10.Sep. 5. ante. ord. on bank400  John 4.Oct. 7. do. this day500   Edy 2.900  10. Fanny 2 122.D.remaing. due1103.05   
            
            
              
              Drew ord. on bk. US. in favr. J. Barnes 250.D.
            
            
            
              
              Drew do. in favor I. A. Coles 150.D.
            
            
              
              Pd. Edgar Patterson for tooth brushes & quills 2.42.
            
            
              
              Repd. Shorter his exp. on the road 4.D.
            
            
              
              Pd. John Freeman Wm. Stewart’s order 6.D.
            
            
              
               8. 
              
              Gave to Isaac Shoemaker ord. on the bank US. for 67.56 being the balance due him per settlement this day of his account arbitrated by Magruder & Wright. 
            
            
              
              Charity 1.D.
            
            
              
               11. 
              
              Pd. Pitman for Benj. Brown millstone cutter .67 a balance.
            
            
              
               12. 
              
              Recd. from the bank US. 470.D.
            
            
              
              Inclosed to G. Jefferson 100.D. with an order to pay James Oldham 82.06 balce. of his acct.
            
            
              
              Inclosed to Edmund Bacon 360.D. to be paid as follows
            
            
              
                 to  John Perry by ord. of James Walker 100.D.    Mrs. Lewis my assumpsit for J. Perry 49.    Mr. Nelson 20.    Wm. Maddox 50    Chandler & Shoemaker (work on dam)  40.    himself on acct. (towards debts) 101       360.   
            
            
              
              Gave order on bank US. in charity for 10.D.
            
            
              
               17. 
              
              Drew ord. on bk. US. for 50.D. in favr. Ann C. Randolph at Newport and inclosed to her as a gratuity. 
            
            
              
               20. 
              
              Portage .25. 21. Charity to a woman without hands 5.D.
            
            
              
               23. 
              
              Pd. for visiting cards .50.
            
            
              
               27. 
              
              Charity 4.D. 29. Drew ord. on Gibson & Jeff. favr. Saml. Page for 99.86 crop tobo. 
            
            
              
              Lemaire’s accts. Oct. 4.—31.
            
          
          
          
            
               
               
              provns.
              servts.
              furnre.
              cont.
              Total
               
              meat
              butter
              eggs
              veget.
               
            
            
              Oct.
              11.
              38.92 
               
              4.50
               
              43.
              42
              
              169
               19½
              11
              4.27 
               19.46 
               ÷ 
              21
               = 
               .93
            
            
              
              17.
              52.50 
               
               
              3.16
              55.
              66
              
              184
               32
               8
              5.  
               26.25
              ÷
              22
              =
              1.19
            
            
              
              24.
              65.88 
               2.
               
              2.12
              70.
               
              
              219
               32
              19½
              3.97 
               32.94
              ÷
              59
              =
               .55
            
            
              
              31.
              82.24 
              28.61
               
               
              110.
              85
              
              287
               43
              29
              4.28 
               40.24
              ÷
              68
              =
               .59
            
            
               
               
              239.54 
              28.61 
              4.50
              5.28
              279.
              93
              
              859
              126½
              67½
              17.52 
              118.89
              ÷
              170
              =
               .815 
            
            
              
              
              balance ante Oct. 7.
              1103.
              05
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              amount to Oct. 31.
              279.
              93
              
              
              
              
              
              
              
              
              
              
            
            
              Nov.
               4.
              Servants wages to this day
              122.
               
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              1504.
              98
              
              
              
              
              
              
              
              
              
              
            
            
              
               6.
              By ord. on bank this day
              500.
               
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              Balance remaining due
              1004.
              98
              
              
              
              
              
              
              
              
              
              
            
          
          
            
              
              Drew the following orders on the bank US.
            
            
              
                 Lemaire as above  500.   J. Barnes 250. inclosed check to him    McCormac 100. do.   D. Brent charity for Fredsbg.  100. do. D. Gelston for himself for duties10.62inclosd. draught on bank to himfor Cheetham newspapers 3040.62 J. Taggert oil & paint73.40do.Roches freres. books22.do.Jos. Daugherty for Washn. acad. instalmt.20. taxes 21. Cooper. picture frames38.25 himself on acct.50.75130.  
            
            
            
              
              7.
              
                Recd. from bank US.  cash   20.   Recd. from do. do. 400.  which I inclosed to Gibson       & Jefferson to pay for 1050. bush. of coal 178.50    to pay my ord. in favr. Saml. Page his share of tobo.   99.86    and on account 121.64    400.   
            
            
              
              Pd. Conner the barber 5.25.
            
            
              
              9.
              
               Recieved from bank US. 250.D. and inclosed to   Edmund Bacon, to wit for  Jas. Walker 100.    Wm. Madox  50.    on account 110      260.   
            
            
              
               11. 
              
              Charity 4.D.
            
            
              
              14.
              
                Gave  Nathan Failey ord. on bk. US. 72.D. freight of 1050. b. coal.    Jos. Daugherty do. 20.40 drayage of do. & trunks of books.    
            
            
              
               16. 
              
              Charity 5.D. 17. Charity 1.D.
            
            
              
               18. 
              
              Recd. from J. Barnes 50.D. pd. for gloves .50 ferret .0621.
            
            
              
               19. 
              
              Pd. Wm. Pechin’s agent 2. years sbscrption. for Baltimore American viz. to Aug. 16. 1807. 10.D.
            
            
              
               20. 
              
              Pd. Doctr. Ott for paints 9.785. 
            
            
              
               21. 
              
              Pd. for socks 1.25.
            
            
              
               24. 
              
              Gave Davy for expences to Monticello 6.D.
            
            
              
              Subscribed to Stelle’s dancing assembly 16.D.
            
            
              
              Gave F. Eppes .50.
            
            
              
               25. 
              
              Charity 4.
            
            
              
              The last pipe of Madeira is broached this day, & is to be bottled. The preceding one was broached July 06.
            
            
              Dec.
               5. 
              
              Pd. subscription to Colvin’s Weekly register 5.D.
            
            
              
              Lemaire’s accts. from Nov. 1.—28.
            
          
          
          
            
               
               
              provns.
              servts.
              coal
              furn.
              wash
              conting.
              Total
               
              meat
              buttr.
              eggs
              veg.
               
            
            
              Nov.
               7.
              87.92 
                4.
               
               .50
              24.81
               
              117.
              23
              
              236.
              33 
              28 
              4.11 
              45.92
               ÷ 
              64
               = 
               .717
            
            
              
              14.
              79.11 
               13.50
              75.50
              1.
               
               
              169.
              11
              
              196.
              35 
              26 
              14.31 
              37.11
              ÷
              62
              =
               .60
            
            
              
              21.
              116.92 
              
               
               
               
               
              116.
              92
              
              257
              42 
              28 
              4.37 
              74.92
              ÷
              62
              =
              1.20
            
            
              
              28
              88.10 
              
               
               
               
              .63
              88.
              73
              
              227
              34 
              22 
              5.31 
              46.10
              ÷
              56
              =
               .82
            
            
               
               
              372.05 
               17.50
              75.50
              1.50
              24.81
              .63
              491.
              99
              
              916
              144 
              104 
              28.10 
              204.05
              ÷
              244
              =
               .834
            
            
              Nov.
               6.
              balance
              1004.
              98
              
              
              
              
              
              
              
              
              
              
            
            
              Dec.
               4.
              servts. wages to this day
              122.
               
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              1618.
              97
              
              
              
              
              
              
              
              
              
              
            
            
              
               5.
              By ord. on bk. US. this day
              500.
               
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              balance remaining due
              1118.
              97
              
              
              
              
              
              
              
              
              
              
            
          
          
            
              
               7. 
              
              Drew orders on the bank US. as follows
            
            
              
                 in favr.  John Barnes  400.D.  on acct.    Jones & Howell 243.67 sheet lead     Wm. McDonald 30. exp. of 2. bears  Wm. Taylor200for Kelly by ord. J. Perry 33⅓for do. by ord. E. Bacon233.33Jos. Daugherty125. on account1032   
            
            
              
              and inclosed them to Barnes, Jones & Howell, McDonald and Taylor respectively.
            
            
              
               8. 
              
              Recd. from bank US. 140.D.
            
            
              
              Inclosed to E. Bacon 120.D. to wit for Hugh Chisolm 20.D. & for J. Perry on acct. & by ord. of James Walker 100.D.
            
            
              
              Pd. for the Baltimore evening Post, Niles & Frailey, 7.D. to March 25. 08. This paiment made by Joseph to Mr. McCormac.
            
            
              
               15. 
              
              Charity 4.D. 16. Pd. Conner the barber 5.D.
            
            
              
               17. 
              
              Pd. Maine for plants 16.D. 
            
            
              
               18. 
              
              Drew ord. on bank US. in favr. Wm. Payne assee. of J. H. Craven for 200.D. Note Craven had put that sum into the hands of E. Bacon to be applied to my use, & I repaid it here.
            
            
              
               26.  
              
              Gave Francis Eppes .50.
            
            
              
              Drew ord. on bk. US. in favr. Lemaire for 45.D. for cyder.
            
            
              
               28. 
              
              Charity 1.D.
            
          
        